Case 1:18-cv-01987-KMT Document 54 Filed 03/24/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-CV-01987-KMT

UNITED STATES OF AMERICA,

ERIC TYLER VETTE                    ,

                     Plaintiff,

v.

KEITH SANDERS                       ,

                     Defendant.

                                    NOTICE OF APPEAL

      Notice is hereby given that Keith Sanders, Sergeant for the Montrose County Sheriff’s Office,
                                                            (name the plaintiff or defendant)

in the above-named case, hereby appeals to the United States Court of Appeals for the Tenth Circuit
from the Order [Doc. #52] denying Sergeant Sanders’ Motion to Dismiss Pursuant to Fed. R. Civ.
P. 12(b)(6) Or, In the Alternative, Motion for Summary Judgment Pursuant to Fed. R. Civ. P. 56
[Doc. #29] and denying qualified immunity,
                                    (describe the order and/or judgment)

entered in this action on the 11th day of March, 2020.

Dated:     March 24, 2020
                                                  /s/ Andrew R. McLetchie
                                                 Signature

                                                  Andrew R. McLetchie, Esq.
                                                 Printed Name


                                                 350 Indiana Street, Suite 850
                                                 Street Address


                                                  Golden, Colorado                         80401
                                                 City                State                 Zip

                                                 (303) 298-8603
                                                 Telephone

                                                     1
Case 1:18-cv-01987-KMT Document 54 Filed 03/24/20 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of March, 2020, I caused a true and correct copy of the
foregoing NOTICE OF APPEAL to be filed, pursuant to Fed. R. App. P. 3(a), with the Clerk of
Court of the U.S. District Court for the District of Colorado using the CM/ECF system.


                                             /s/ Eden Rolland
                                             Eden Rolland




                                                 2
